Citation Nr: 0918760	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
spouse did not have the requisite military service to 
establish basic eligibility for such benefits.

In March 2004, the Board denied the appellant's basic 
eligibility claim for VA benefits.  In October 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter for 
further development.  In September 2008 the case was remanded 
to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2005 Memorandum Decision, the Court found that 
VA had failed to fulfill its duty under the Veteran's Claims 
Assistance Act (VCAA) to notify the appellant "of what 
documents she could submit that would constitute 'acceptable 
evidence' of her deceased husband's qualifying military 
service."  More specifically, none of the notice letters 
provided by VA appropriately informed the appellant that such 
acceptable evidence could include a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge without verification from the 
appropriate service department.  The January 2002 letter 
issued by the RO did not provide this information and 
referred to the appellant's deceased husband as a Veteran, 
which did not put the appellant on notice that she needed to 
submit additional evidence pertaining to whether her husband 
had recognized service.  A subsequent June 2003 letter did 
ask the appellant to "submit a military discharge 
certificate or other 'acceptable' information of military 
service . . . but did not tell her why her previously 
submitted documents were unacceptable or what documents were 
deemed 'acceptable' evidence of qualifying service."  

Further, the Court found that the RO's correspondence as a 
whole "reasonably discouraged the appellant from submitting 
to VA any . . . qualifying documents in her possession."  
The Court noted that the RO misled the appellant by informing 
her that basic eligibility to VA benefits could only be 
established through verification by the National Personnel 
Records Center (NPRC); that NPRC decisions were binding on 
VA; and that VA had no authority to amend or change NPRC 
findings.  The Court then concluded that "because the RO's 
correspondence consistently discouraged [the appellant] from 
submitting documentation of Veteran's status and provided her 
incomplete notice of what constituted acceptable evidence of 
qualifying military status," she was not provided 
appropriate VCAA notice of the evidence necessary to 
substantiate her claim.  

In response to the Court's decision, the Board issued a 
September 2008 Remand instructing the Appeals Management 
Center (AMC) to provide the appellant with VCAA compliant 
notice.  The AMC subsequently issued an October 2008 notice 
letter.  Unfortunately, this letter did not provide any of 
the specific information required by the Court's Memorandum 
decision.  Instead, it provided information pertaining to the 
evidence necessary to support claims for death benefits and 
dependency and indemnity compensation for a surviving spouse 
who has already established that their deceased partner had 
recognized U.S. military service.  As the notice provided 
will not withstand the scrutiny of subsequent Court review, 
the case must be remanded again so that appropriate VCAA 
notice may be provided.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a corrective VCAA 
notification letter to the appellant with 
regard to the threshold issue of 
entitlement to basic eligibility for VA 
benefits.  In particular, the letter must 
comply with the Court's December 2005 
Memorandum Decision by 
appropriately informing the appellant of 
the evidence necessary to substantiate her 
claim for basic eligibility for VA 
benefits and by encouraging her to submit 
any information, which might show that her 
husband did have qualifying U.S. military 
service for VA benefits purposes.  As part 
of this notice, the RO should specifically 
inform the appellant that acceptable 
evidence of her deceased husband's 
qualifying military service could include 
a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original 
Certificate of Discharge without 
verification from the appropriate service 
department.  The RO should also append to 
the notice letter a copy 38 C.F.R. 
§ 3.203, the regulation pertaining to 
submission of service records as evidence 
of U.S. military service.  

2.  If any additional pertinent 
information is obtained, the RO should 
contact the NPRC to verify the appellant's 
deceased husband's active military 
service.  The request should clearly 
instruct the NPRC to consider all 
information that was not previously 
considered.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
basic eligibility for VA benefits.  If the 
decision remains in any way adverse to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal, as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response. 

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant until she is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

